Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 1 of 32 PageID #:6




                    Exhibit A
           Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 2 of 32 PageID #:7
A   lb.


J® CT Corporation                                                                  Service of
                                                                                   Service of Process
                                                                                              Process
                                                                                   Transmittal
                                                                                   Transmittal
                                                                                   04/09/2019
                                                                                   04/09/2019
                                                                                   CT Log
                                                                                   CT Log Number
                                                                                          Number 535267437
                                                                                                 535267437
          TO:
          TO:      Stephen Ladrech
                   Stephen  Ladrech
                   Sunrun Inc.
                   Sunrun Inc.
                   595 Market St
                   595 Market  St Ste
                                  Ste 2900
                                      2900
                   San Francisco,
                   San Francisco, CA
                                   CA 94105-2842
                                      94105-2842

          RE:
          RE:      Process Served
                   Process Served in
                                  in Illinois
                                     Illinois

          FOR:
          FOR:     Sunrun Inc.
                   Sunrun Inc. (Domestic State: DE)
                               (Domestic State: DE)




          ENCLOSED ARE
          ENCLOSED ARE COPIES
                       COPIES OF
                              OF LEGAL
                                 LEGAL PROCESS
                                       PROCESS RECEIVED
                                               RECEIVED BY
                                                        BY THE
                                                           THE STATUTORY
                                                               STATUTORY AGENT
                                                                         AGENT OF
                                                                               OF THE
                                                                                  THE ABOVE
                                                                                      ABOVE COMPANY
                                                                                            COMPANY AS
                                                                                                    AS FOLLOWS:
                                                                                                       FOLLOWS:

          TITLE OF
          TITLE OF ACTION:
                   ACTION:                   CURTIS SAUNDERS, individually and on behalf of a class of similarly situated
                                             individuals, Pltf. vs.
                                                                vs. SUNRUN, INC., Dft.
          DOCUMENT(S) SERVED:
          DOCUMENT(S) SERVED:                Summons, Complaint,
                                             Summons, Complaint, Memorandum,
                                                                 Memorandum, Attachment(s)
                                                                             Attachment(s)
          COURT/AGENCY:
          COURT/AGENCY:                      Cook County Circuit Court - County Department - Chancery Division, IL
                                             Case #
                                             Case # 2019CH04252
          NATURE OF
          NATURE OF ACTION:
                    ACTION:                  Class Action Complaint: Violation of the Telephone Consumer Protection Act
          ON WHOM
          ON WHOM PROCESS
                  PROCESS WAS
                          WAS SERVED:
                              SERVED:        C T Corporation System, Chicago, IL
          DATE AND
          DATE AND HOUR
                   HOUR OF SERVICE:
                        OF SERVICE:          By Process Server on 04/09/2019 at 15:58
          JURISDICTION SERVED
          JURISDICTION SERVED ::             Illinois
                                             Illinois
          APPEARANCE OR
          APPEARANCE OR ANSWER
                        ANSWER DUE:
                               DUE:          Within 30 days after service of this Summons, not counting the day of service
          ATTORNEY(S) // SENDER(S):
          ATTORNEY(S)    SENDER(S):          Timothy P. Kingsbury
                                             McGuire Law,
                                             McGuire  Law, RC
                                                           P.C
                                             55                    FI.
                                             55 W. Wacker Dr., 9th Fl.
                                             Chicago, IL 60601
                                             (312)
                                             (312) 893-7002
          ACTION ITEMS:
          ACTION ITEMS:                      SOP Papers
                                             SOP Papers with Transmittal, via
                                                        with Transmittal, via UPS
                                                                              UPS Next
                                                                                  Next Day
                                                                                       Day Air , 12)(212780117311439
                                                                                                 1ZX212780117311439

                                             Image SOP
                                             Email Notification, Jennifer Talcott jtalcott@sunrun.com
                                             Email Notification, Stephen Ladrech stephen.ladrech@sunrun.com
                                             Email Notification, Kelley Molton kelley.molton@sunrun.com
                                                                               kelley.molton@sunrun.com
                                             Email Notification, Allie Gaude allie.gaude@sunrun.com
                                             Email Notification,
                                             Email Notification, RJ
                                                                 RJ Pallari richard.pallari@sunrun.com

          SIGNED:
          SIGNED:                            C T Corporation System
          ADDRESS:
          ADDRESS:                           208 South LaSalle Street
                                             Suite 814
                                             Suite
                                             Chicago, IL 60604
          TELEPHONE:
          TELEPHONE:                         312-345-4336




                                                                                   Page 1 of 1 / RK
                                                                                   Information displayed
                                                                                   Information   displayed onon this
                                                                                                                this transmittal
                                                                                                                      transmittal isis for
                                                                                                                                       for CT
                                                                                                                                           CT
                                                                                   Corporation's record
                                                                                   Corporation's           keeping purposes
                                                                                                   record keeping     purposes only
                                                                                                                                 only and   is provided
                                                                                                                                       and is  provided to
                                                                                                                                                         to
                                                                                   the recipient for
                                                                                   the recipient   for quick
                                                                                                       quick reference.     This information
                                                                                                              reference. This    information does      not
                                                                                                                                                 does not
                                                                                   constitute a
                                                                                   constitute a legal   opinion as
                                                                                                 legal opinion   as to
                                                                                                                     to the  nature of
                                                                                                                         the nature   of action,
                                                                                                                                         action, the
                                                                                                                                                   the
                                                                                   amount of
                                                                                   amount  of damages,
                                                                                               damages, the     answer date,
                                                                                                           the answer            or any
                                                                                                                          date, or       information
                                                                                                                                    any information
                                                                                   contained in
                                                                                   contained  in the
                                                                                                  the documents
                                                                                                       documents themselves.        Recipient is
                                                                                                                    themselves. Recipient       is
                                                                                   responsible  for interpreting
                                                                                   responsible for   interpreting said
                                                                                                                   said documents
                                                                                                                          documents and and for
                                                                                                                                             for taking
                                                                                                                                                  taking
                                                                                   appropriate action.
                                                                                   appropriate            Signatures on
                                                                                                 action. Signatures     on certified
                                                                                                                            certified mail
                                                                                                                                      mail receipts
                                                                                                                                             receipts
                                                                                   confirm receipt
                                                                                   confirm receipt of of package
                                                                                                         package only,
                                                                                                                   only, not
                                                                                                                           not contents.
                                                                                                                               contents.
                                                                                          9 Filed: 05/09/19 Page 3 of 32 PageID #:8
                                                        Case: 1:19-cv-03127 Document #: 1-1
                                           K

 Courtroom Number:                                                                                                                                                        FILED
 Location: 21ZU - Served                2121 - Served
                                                                                                                                                                          4/3/2019 4:29 PM
           2220 - Not Served            2221 - Not Served
                                        2221-
                                                                                                                                                                          DOROTHY BROWN
           2320-Served
           2320 - Served By Mail        2321 - Served By Mail
                                        2321-                                                                                                                             CIRCUIT CLERK
                - Served By Publication 2421-
           2420 -Served                 2421 - Served By Publication                                                                                                      COOK COUNTY, IL  IL
           Summons - Alias Summons                                                  0001
                                                                     (06/28/18) CCG 0001                                                                                  2019CH04252
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




CN
S
I                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
o
o>


                                               Curtis Saunders, individually and for a Class
Q.
05                                                                                                       pardes)
                                                                                               (Name all patties)           Case No.     2019-CH-04252
 05                                                                              V. .
                                                                                                                             c/o C T CorporatiQn
                                                                                                                                     Corporatipn System
 I52                                           Sunrun, Inc.                                                                         LaSaUe St.
                                                                                                                             208 S. LaSalle St
                                                                                           ------------------------------    Suite 814
 ai                                                                                                                          Chicago, IL 60604
 <
 Q                                                                                          0 SUMMONS 0□ ALIAS SUMMONS
  Q
  LIJ
                                                       Defendant;
                                               To each Defendant
  a
                                               YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or            ot otherwise
                                               file
                                               ftle your appearance
                                                         appliance and pay the required fee within thirty (30) days after service of this Summons, not counting the day of service.
                                               To file your answer or appearance you need access to the interact.
                                                                                                            internet. Please visit www,cooke.ountyclerkofeourt.org
                                                                                                                                   www.cookcountvderlcofcourt.oro' to initiate this process.
                                                                                                Clerk’s Office locations. Please refer to the last page of this document for location
                                               Kiosks with internet access are available at all Clerk's
                                               information.
                                               If you fail to do so, a judgment by default may be entered against
                                                                                                          ag;alnst you for the relief requested in the complaint.
                                               To the Officer:
                                               ’This Summons must be returned
                                               This                       remmed by the officer or other person to whom it was given for service, with endorsement of service and fees,
                                               if any, immediately after service. If service cannot be made, this Summons shall be returned
                                                                                                                                   remmed so endorsed. This Summons may not be
                                                       Jater than thirty (30) days after its date.
                                               served later

                                               E-filing is now mandatory fot
                                               E-filingis                  for clocuments
                                                                               documents inin civil cases
                                                                                                    cas^ with limited exemptions. To-e.file,
                                                                                                                                      To^cnflle, you
                                                                                                                                                 you. must first create an account
                                                       e-fifing service provider. Visit https://eftle.illinoiscourts.goviservice-providers.hun
                                               with an e-filing                         https;//efile.illinoiscourts.gov/service-ptovider8.btm to learn more
                                                                                                                                                           mote and to select a
                                               service provider. If
                                                                  If you need additional help or have trouble e-filing, visit http://www.illittoiscourts.gov/FAQ/gethelp.asp.
                                                                                                                              http://www.illinoiscoutt8.gov/FAQ/gethelp.a8p.
                                                                                                                              4/3/2019 4:29 PM DOROTHY BROWN
                                                                                                                            Witness.
                                                                                                                            Witness:




                                               Atty. No.: 56618                                                                        DOROTH’
                                                                                                                                       DOROTH
                                                                                                                                                  fSl             ■4?

                                                                                                                                                                        :rk
                                                                                                                                                                         rk of Court
                                                    Name: Timothy P. Kingsbury
                                               Atty Name.
                                               Arty
                                                          Plaintiff                                                         Date of Service: __________
                                               Atty. for: Plaintiff
                                                                                                                            (To be inserted by officer on copy left with Defendant
                                               Address: 5555W.WackerDr.,        R
                                                             W. Wacker Dr., 9th Fl.
                                                                                                                            or other person):
                                               City: Chicago                                           State:
                                                                                                       State:     IL
                                                                                                                  ^
                                                    60601
                                               Zip: 60601
                                                          (3t2)-893-7002
                                               Telephone: (312)-893-7002
                                               Primary Email: tkingsbury@mcgpc.com
                                               Primary Email•
                                                         Email: eturin@mcgpc.com
                                               Secondary Email.
                                               Tertiary Email: _
                                                    Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois                             cookcountyclerkofcourt.org
                                                                                                                    Page 11 of 2
                                                                                                                    Pagc
                                                         Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 4 of 32 PageID #:9
                                           "1




                                                             CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




!o
CM                                                     Richard
                                                       Richard]J Daley Center                                    Domestic Relations Division
s
I                                                      SOW
                                                       50 W Washington                                           Richard
                                                                                                                 Richard]J Dalcy
                                                                                                                           Daley Center
o
O)                                                     Chicago, IL 60602                                         50
                                                                                                                 SOWW Washington, Rm 802
o
                                                       District 2 - SkOItie
                                                                    Skokie                                       Chicago, IL 60602
Q.                                                     5600 Old Orchard Rd                                       Hours: 8:30 am - 4:30 pm
CM                                                     Skokie, IL 60077                                   *. •   Civil
                                                                                                                 Qvil Appeali
                                                                                                                       Appeals
o>
                                                       District 3 - Rolling Meadows                              Richard J] Daley Center
o
                                                       2121 Euclid                                               50 W Washington, Rm 801 801
                                                       Rolling Meadows, IL 60008                                 Chicago, IL 60602
<                                               (■':
                                                                                                                 Hours: 8:30 am - 4:30 pm
o                                                      District 4 - Maywood
Q                                                      1500
                                                       1500 Maybrook Ave                                         Criminal Department
UJ
=!
U-                                                     Maywood, IL 60153                                         Richard J] Daley Center
                                                                                                                 50 W Washington, Rm 10061006
                                                       District 5 - Bridgeview                                   Chicago, IL 60602
                                                       10220 S 76th Ave
                                                       10220                                                     Hours: 8:30 am - 4:30 pm
                                                       Bridgeview, IL 60455
                                                                                                                 County Division
                                                       District 6 - Markham                                      Richard J] Daley Center
                                                       16501
                                                       16501 S Kedzie Pkwy
                                                                                                                 50 W Washington, Rm 12021202
                                                       Markham, IL EL 60428                                      Chicago, IL 60602
                                                       Domestic Violence Court                                   Hours: 8:30 am - 4:30 pm
                                                       555 W Harrison                                            Probate Division
                                                       Chicago, IL 60607                                         Richard]J Daley Center
                                                                                                                 Richard
                                                       Juvenile Center Building.
                                                                       Building                                  50 W Washingwn,Rm 1202
                                                                                                                 50WW£lshingffia,jlml202
                                                       2245 W
                                                       2245 W Ogden
                                                                Ogden Ave,
                                                                       Ave, Rm
                                                                            Rm'l13
                                                                                 3 '                             Chicago, IL 60602
                                                                 EL 60602
                                                       Chicago, IL                                               Hours: 8:30 am - 4:30 pm
                                                       Criminal Court Building                                   Law Division
                                                       2650 S California Ave, Rm 526                             Richard
                                                                                                                 Richard]J Daley Center
                                                       Chicago, IL
                                                                n. 60608                                         50 W Washington, Rm 801801
                                                                                                                 Chicago, IL
                                                                                                                          EL 60602
                                                Daley Center Divisions/Departments                               Hours: 8:30 am - 4:30 pm
                                                ■ .    Civil Division                                            Traffic Division
                                                                                                                         Dhdsion
                                                       Richard J] Daley Center                                   Richard]J Daley Center
                                                                                                                 Richard
                                                       50
                                                       SOWW Washington, Rm 601 601                               50 W Washington, Lower Level
                                                       Chicago, IL 60602                                         Chicago,
                                                                                                                 Chics^, IL
                                                                                                                          II4 60602
                                                       Hours: 8:30 am - 4:30 pm                                  Hours: 8:30 am - 4:30 pm
                                                       Chancery Division
                                                       Richard J] Daley Center
                                                       50 W Washington, Rm 802
                                                       Chicago, IL 60602
                                                       Hours: 8:30 am - 4:30 pm


                                                       Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois        cookcountycierkofcourt.org
                                                                                                                                 cookcountyclerkofcourt.org
                                                                                                   Page 2 of 2
                                                    Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 5 of 32 PageID #:10
                                            'I                                   12-Person Jury
                        Hearing Date: 7/31/2019 9:30 AM - 9:30 AM
                        Courtroom Number: N/A
                        Location: District
                                  Distnct 11 Court                                                             FILED
                                Cook County, IL                                                                4/2/2019 12:29 PM
                                                                  EV THE CIRCUIT
                                                                 IN                                   H^LINOIS DOROTHY
                                                                         CmCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                                                                                                          BROWN
                                                                      COUNTY DEPARTMENT, CHANCERY DIVISION     CIRCUIT CLERK
                                                                .
                                                                                                               COOK COUNTY, IL  IL
FILED DATE: 4/2/2019 12:29 PM 2019CH04252




   CM
   lO
   CM                                                                                                          2019CH04252
   SX
  o
  cn
                                                     CURTIS SAUNDERS, individually and             )
  o
  CM
                                                     on behalf of a class of similarly situated    )
                                                     individuals,                                  )
  Q.
  C7)                                                                                              )
  CM                                                                        Plaintiff,             )       No. 2019CH04252
                                                                                                           No.
                                                                                                       )
 §                                                                  v.
                                                                    V.                             )       Hon.
C!
lU                                                                                                 )
<                                                    SUNRUN, INC., a Delaware corporation,         )
Q
Q                                                                                                  )       JURY TRIAL DEMANDED
LU
LL
                                                                            Defendant.             )
                                                                                                   )

                                                                                 CLASS ACTION COMPLAINT

                                                        Plaintiff Curtis Saunders ("Plaintiff"),
                                                                                  (“Plaintiff’), individually and on behalf of all others similarly

                                                                                                                             (“Sunrun” or
                                                 situated, brings this class action complaint against Defendant Sunrun, Inc. ("Sunrun"

                                                 “Defendant”), to stop Defendant's
                                                 "Defendant"),         Defendant’s practice of sending unauthorized text message advertisements

                                                    consumers’ cellular telephones, and to obtain redress for those harmed by Defendant's
                                                 to consumers'                                                                Defendant’s

                                                 misconduct. Plaintiff alleges as follows based on personal knowledge as to himself and as to his

                                                 own acts and experiences, and as to all other matters, on information and belief, including an

                                                 investigation conducted by his attorneys.

                                                                                   NATURE OF THE ACTION

                                                        1.
                                                        1.      Defendant is a national retailer and servicer of residential solar power systems.

                                                        2.      In a misguided attempt to promote solar power products and services,
                                                                                                                           services. Defendant

                                                 engaged in an invasive and unlawful form of marketing: sending unauthorized text message

                                                                            consumers’ cellphones.
                                                 advertisements en masse to consumers'

                                                        3.      By making these automated text message calls without consumers'
                                                                                                                     consumers’ prior written

                                                 consent. Defendant has violated the Telephone Consumer Protection Act (the "TCPA"),
                                                 consent,                                                                   “TCPA”), 47 U.S.C.


                                                                                                  11
                                            ■,1
                                                     Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 6 of 32 PageID #:11



                                                                            consumers’ privacy rights.
                                                  § 227 et seq., as well as consumers'

                                                          4.                                                                        seq..
                                                                  The TCPA and its implementing regulations, 47 C.F.R. § 64.1200 et seq.,
FILED DATE: 4/2/2019 12:29 PM 2019CH04252




   CN
   lO

  O
  X
                                                  specifically prohibit companies such as Defendant from sending solicitations to consumers through
  5
  CM

  5                                               automated text message calls without their consent.
 Q.
 o>
 CN
 (N                                                       5.      Defendant’s conduct has thus caused actual, concrete harm to Plaintiff and other
                                                                  Defendant's
 a>
 o
 §                                                consumers, not only because they were subjected to the aggravation and invasion of privacy that
LU
<.                                                necessarily accompanies unsolicited, automated text messages -
                                                                                                               — particularly text messages
o
Q
LU
U-
                                                  containing unwanted solicitations -
                                                                                    — but also because consumers like Plaintiff frequently have to

                                                  pay their cellphone service providers for the receipt of such text messages, even though the

                                                  messages were sent without authorization and in violation of federal law.

                                                         6.                                injuries. Plaintiff, on his own behalf and on behalf of a
                                                                 In order to redress these injuries,

                                                  nationwide class defined below, brings suit against Defendant under the TCPA, which protects

                                                  consumers’ privacy rights and the right to be free from receiving unsolicited voice and text calls
                                                  consumers'

                                                  to their cellphones.

                                                          7.                                                                                  below.
                                                                 On his own behalf and on behalf of the members of the putative class defined below,

                                                  Plaintiff seeks injunctive relief and an award of statutory damages, together with costs and

                                                             attorneys’ fees.
                                                  reasonable attorneys'

                                                                                   JURISDICTION AND VENUE

                                                         8.       The Court has personal jurisdiction over Defendant pursuant to 735 ILCS 5/2-209

                                                  and in accordance with the Illinois Constitution of the United States, because Defendant is

                                                  registered to do business within Illinois, is doing business within Illinois, and because a substantial

                                                  part of the events concerning the conduct at issue occurred in Illinois, as the unauthorized text

                                                  message advertisements at issue originated from phone numbers utilized by Defendant within




                                                                                                    2
                                   Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 7 of 32 PageID #:12



                                Illinois.

                                        9.       Venue is proper in Cook County pursuant to 735 ILCS 5/2-101 because Defendant
4/2/2019 12:29 PM 2019CH04252




CM
in
CM
s
I
o
C7)
                                conducts substantial business in Cook County, maintains an office within Cook County, and

5                               because a substantial part of the events concerning the conduct at issue occurred in Cook County,
Q.
o>
CM                              as the unauthorized text message advertisements at issue originated from phone numbers utilized
o>
5
§                               by Defendant within Cook County.
LU
<                                                                            PARTIES
Q
Q
LU
il                                      10.
                                        10.      Plaintiff, Curtis Saunders, is a natural person domiciled in Nevada.

                                        11.
                                        11.      Defendant Sunrun is a Delaware corporation with its principal place of business

                                located in California. Defendant conducts business within Illinois and operates facilities within

                                Cook County.

                                                             COMMON ALLEGATIONS OF FACT

                                                                            Background

                                        12.
                                        12.      A relatively inexpensive form of conducting sales marketing involves soliciting

                                                                                              “Short Message Services"
                                consumers through the use of Short Message Services. The term "Short         Services” or

                                “SMS” describes a messaging system that allows cellphone subscribers to use their cellphones to
                                "SMS"

                                                                                         160 characters.
                                send and receive short text messages, usually limited to 160

                                        13.
                                        13.      An "SMS
                                                    “SMS message"
                                                         message” is a text message call directed to a wireless device through the

                                use of the telephone number assigned to the device. When an SMS message call is received, the

                                recipient’s cellphone rings or makes a sound, alerting the recipient that a text message call has
                                recipient's

                                been received.

                                        14.
                                        14.                                                                      advertisements.
                                                 SMS calls, and particularly automated unauthorized text message advertisements,

                                                                                                                   recipient’s
                                are unlike more conventional advertisements, because they are sent directly to the recipient's




                                                                                  3
                                                 Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 8 of 32 PageID #:13




                                              personal cellphone, creating an annoying and aggravating interruption that is distracting, wastes

                                              the recipient's
                                                  recipient’s time, and invades the recipient's
                                                                                    recipient’s privacy.
FILED DATE: 4/2/2019 12:29 PM 2019CI-104252




  O
  X
 o
  o>                                                 15.
                                                     15.      Moreover, in contrast to regular forms of advertising that are paid for solely by the
  5
                                              advertiser, SMS calls can actually cost their recipients money, because cellphone users like
 i
O)
CM
                                              Plaintiff have to pay their respective wireless service providers either for each text message call
o>
O
                                              they receive, incur a usage allocation deduction to their text messaging plan, or pay a fixed or
UJ
<                                             variable usage fee regardless of whether or not the message was authorized.
Q
Q
Ol
d
U.
                                                     16.
                                                     16.      Accordingly, Congress enacted the TCPA to prevent unsolicited advertising calls

                                                 consumers’ cellphones. "Voluminous
                                              to consumers'             “Voluminous consumer complaints about abuses of telephone

                                              technology -
                                                         — for example, computerized calls dispatched to private homes -
                                                                                                                       — prompted Congress

                                                          TCPA.” Mims v. Arrow Fin. Servs., LLC, 132
                                              to pass the TCPA."                                 132 S. Ct. 740, 744 (2012).

                                                     17.
                                                     17.          TCPA’s ban on unsolicited automated calls has been interpreted to extend to
                                                              The TCPA's

                                              automated text messages sent to cellular telephones.

                                                                               Allegations Specific to Plaintiff

                                                     18.      Defendant sells residential solar-power systems throughout the United States.

                                                     19.
                                                     19.                                                      products. Defendant places
                                                              In an attempt to promote its solar services and products,

                                                                         consumers’ cellphones through automated text message calls.
                                              advertisements en masse to consumers'

                                                     20.      In October 2018, Plaintiff contacted Defendant for information about its products

                                              and services.

                                                     21.              thereafter. Plaintiff informed Defendant that he did not consent to receiving
                                                              Shortly thereafter,

                                              any text message communications from Defendant.

                                                     22.                                                              non-personal ized text
                                                              Nonetheless, on February 26, 2019, Plaintiff received a non-personalized

                                                                                               1) which advertised Defendant's
                                              message advertisement (appearing below as Figure 1)                  Defendant’s solar




                                                                                                4
                                            I
                                                   Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 9 of 32 PageID #:14



                                                products and services:
FILED DATE: 4/2/2019 12:29 PM 2019CH04252




   S
  X                                                                                                 12:B7 PM
                                                                                                    12:57 PM       S4%S>
  O
   o>
   o
  eg
                                                                                                     O
                                                                                                     0       71
                                                                                                (888) 853-1827>
                                                                                                      853-1827 >


 £L                                                                                              Text Message
 O)                                                                                             Today 11:30
                                                                                                       11:30 AM
 eg
                                                                                     Text Yes To Confirm your
 o»                                                                                  Interest In Hearing More
                                                                                     Interest In
 5                                                                                   about SOLAR for your
 §                                                                                   home. Reply Yes To
                                                                                     Include
                                                                                     Include a Energy Report
lU                                                                                   for your Home Stop to
H                                                                                    OptOut
<
a
Q
UJ
CE




                                                                                 tS>     a     (^Text Message
                                                                                               (Text                1
                                                                                [000060101
                                                                                                      1)
                                                                                              (Figure 1)

                                                       23.    On March 22, 2019, Plaintiff received another non-personalized text message

                                                                                                             Defendant’s solar products and
                                                advertisement (appearing below as Figure 2) which advertised Defendant's

                                                services:

                                                                                 •                 1i:21 AM
                                                                                                   11:21           69%vSi>


                                                                                                    1:1 )
                                                                                               (888)980-5821'
                                                                                               (888) 980-S821>


                                                                                                 Text Message
                                                                                                Today 11:20
                                                                                                       1i:20 AM


                                                                                     Text Yes Confirm Youu're
                                                                                     Interested
                                                                                     Interested Residential S
                                                                                     O L A R for Your Area -
                                                                                     OLAR
                                                                                     Text YES For More Info
                                                                                                        Info or
                                                                                     Stop




                                                                                         ®) (Text
                                                                                         0) (Text Message
                                                                                                                   1
                                                                                 0             0 0_0 AiiktG

                                                                                                         5
                                              Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 10 of 32 PageID #:15




                                                                                        (Figure 2)
FILED DATE: 4/2/2019 12:29 PM 2019CH04252




 CM
  m
 CM
 s
 X
o
CJ>
                                                   24.     Plaintiff received numerous other text message advertisements from Defendant

2                                           after specifically communicating his request to not receive such messages.
Q.
C7>
CM
CM                                                 25.     Defendant sent the generic text message advertisements received by Plaintiff
05
O
Si!                                         through the use of an automatic telephone dialing system.
a
UJ
<                                                  26.     The text message advertisements referenced above were unauthorized and sent
Q
Q
UJ
=!
u.                                                  Plaintiffs express written consent in violation of the TCPA.
                                            without Plaintiff's

                                                   27.     The unauthorized text messages Plaintiff received caused actual, concrete injuries,

                                            not only because the messages were sent in violation of the TCPA, but also because they invaded

                                            Plaintiffs privacy and interfered with his unrestricted use of his cellphone.

                                                                                CLASS ALLEGATIONS

                                                   28.     Plaintiff brings this action on behalf of himself and a national Class defined as: All

                                            persons in the United States and its Territories who, within the last four years, received one or

                                            more text message advertisements from Defendant on their cellular telephone after communicating

                                            to Defendant that it did not have consent to send text messages to that telephone number.

                                                   29.     Expressly excluded from the Class are any members of the judiciary assigned to

                                            preside over this matter; any officer, director, or employee of Defendant, and any immediate family

                                            members of such officers, directors, or employees.

                                                   30.     Upon information and belief, the Class contains hundreds, if not thousands, of

                                            members such that joinder of all members is impracticable.

                                                   31.     Plaintiff will fairly and adequately represent and protect the interests of the other

                                            Class members. Plaintiff has retained counsel with substantial experience in prosecuting complex




                                                                                             6
                                              Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 11 of 32 PageID #:16



                                            litigation and class actions. Plaintiff and his counsel are committed to vigorously prosecuting this

                                            action on behalf of the other Class members, and have the financial resources to do so. Neither
FILED DATE: 4/2/2019 12:29 PM 2019CH04252




   CM
  sI
 o
 o>                                         Plaintiff nor his counsel has any interest adverse to those of the other Class members.
  o
  CM

  5                                                32.       Plaintiffs claims are typical of the claims of the other Class members in that the
 0.
 CJ>
 CM
                                                                       Defendant’s liability to Plaintiff and to the other Class members are the
                                            factual and legal bases of Defendant's
 a>
o
 a                                          same. Plaintiff and the other Class members have all suffered harm and damages as a result of
LU
I-
<
Q
                                            Defendant’s unlawful and wrongful conduct.
                                            Defendant's
D
LU
c                                                  33.       There are many questions of law and fact common to the claims of Plaintiff and the

                                            other members of the Class, and those questions predominate over any questions that may affect

                                                                                                                                         to.
                                            individual members of the Class. Common questions for the Class include, but are not limited to,

                                            the following:

                                                   (a)       Whether Defendant sent one or more text message advertisements to members of

                                            the Class;

                                                   (b)       Whether Defendant systematically continued to transmit automated text message

                                            advertisements to individuals who communicated to Defendant that they did not consent to receive

                                            such text messages from Defendant;

                                                   (c)       Whether Defendant used an automatic telephone dialing system to transmit the text

                                            message advertisements at issue;

                                                   (d)               Defendant’s conduct violated Plaintiff's
                                                             Whether Defendant's                  Plaintiffs and the Class members'
                                                                                                                           members’

                                            respective rights to privacy;

                                                   (e)               Defendant’s conduct was willfully in violation of the TCPA such that the
                                                             Whether Defendant's

                                            members of the Class are entitled to treble damages;

                                                   (f)       Whether Defendant should be enjoined from engaging in such conduct in the future.




                                                                                             7
                                              Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 12 of 32 PageID #:17



                                                      34.   Defendant has acted and failed to act on grounds generally applicable to Plaintiff

                                                                                       Court’s imposition of uniform relief to ensure
                                            and the other Class members, requiring the Court's
FILED DATE: 4/2/2019 12:29 PM 2019CH04252




  O
  I
 o
  CT>
                                            compatible standards of conduct toward the members of the Class, and making injunctive or
 5
 CM

 s                                          corresponding declaratory relief appropriate for the Class as a whole.
Q_
O)
CM
cvi                                                   35.   Absent a class action, most members of the Class would find the cost of litigating
o>
O
                                            their claims to be prohibitive and would have no effective remedy. The class treatment of common
LiJ
J-
<                                           questions of law and fact is superior to multiple individual actions or piecemeal litigation in that it
Q
Q
lU
=d
LL
                                            conserves the resources of the courts and the litigants, and promotes consistency and efficiency of

                                            adjudication.

                                                                                       COUNT I
                                                      Violation of the Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.)
                                                                             On behalf of Plaintiff and the Class

                                                      36.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

                                            herein.

                                                      37.   Defendant sent unsolicited and unauthorized text message advertisements using an

                                            automatic telephone dialing system to the cellular telephone numbers of Plaintiff and the other

                                            members of the Class after Plaintiff and the members of the Class communicated to Defendant

                                            that it did not have consent to send such messages.

                                                      38.   These text messages calls were automatically generated and sent en masse to lists

                                            of telephone numbers using equipment that had the capacity at the time the text messages were

                                            sent to store or produce telephone numbers to be called using a random or sequential number

                                            generator and to automatically dial such numbers without human intervention.

                                                      39.                                                            227(b)(l)(A)(iii).
                                                            Defendant has, therefore, violated the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii).

                                                      40.                  Defendant’s illegal conduct, Plaintiff and the members of the Class
                                                            As a result of Defendant's




                                                                                              8
                                              Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 13 of 32 PageID #:18



                                            have had their privacy rights violated, have suffered actual and statutory damages and, under

                                            section 227(b)(3)(B) are each entitled to, inter alia, a minimum of $500.00 in damages for each
FILED DATE: 4/2/2019 12:29 PM 2019CH04252




  in

 o
 X
 o
 C7>
                                            such violation of the TCPA.
 5
 CM

 2                                                 41.     To the extent Defendant knew or should have known that it did not have Plaintiff
                                                                                                                                  Plaintiffss
CL
Oi
CM
CM                                                        members’ express written consent to be sent the text message advertisements at
                                            and the Class members'
Oi

§                                           issue, the Court should, pursuant to section 227(b)(3)(C), treble the amount for statutory damages
C!
 'll-
LU
<                                           recoverable by Plaintiff and members of the Class.
D
Q
LU
LL
                                                  WHEREFORE, Plaintiff, on behalf of himself and the Class, requests the following relief:

                                                   A.     An order certifying the Class as defined above;

                                                   B.     An award of the greater of actual or statutory damages;

                                                   C.     An injunction requiring Defendant to cease all unauthorized test

                                                          messaging activities;

                                                   D.     Pre-judgment interest from the date of filing this suit;

                                                   E.                            attorneys’ fees and costs; and
                                                          An award of reasonable attorneys'

                                                   F.     Such further and other relief the Court deems reasonable and just.

                                                                                    JURY DEMAND

                                                          Plaintiff requests trial by jury of all claims that can be so tried.

                                            Dated: April 2, 2019                                               submitted.
                                                                                                  Respectfully submitted,

                                                                                                  CURTIS SAUNDERS,
                                                                                                  individually and on behalf of
                                                                                                                     individuals.
                                                                                                  similarly situated individuals,

                                                                                                  /s/ Timothy P. Kingsbury
                                                                                                         Plaintiff s Attorneys
                                                                                                  One of Plaintiffs

                                                                                                  Myles McGuire
                                                                                                  Eugene Y. Turin
                                                                                                  Timothy P. Kingsbury



                                                                                             9
                                                      V



                                            Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 14 of 32 PageID #:19




                                                                                      McGuire LAW,
                                                                                      MCGUIRE    Law, P.0
                                                                                                      P.C (Firm ID 56618)
                                                                                                             FI.
                                                                                      55 W. Wacker Dr., 9th Fl.
                                                                                      Tel: (312) 893-7002
FILED DATE: 4/2/2019 12:29 PM 2019CH04252




   in

  o                                                                                   Fax: (312) 275-7895
  X
  o
  o>                                                                                  mmcguire@mcgpc.com
  o
  CM
                                                                                      eturin@mcgpc.com
                                                                                      tkingsbury@mcgpc.com
Cl
o>
CM
CM                                                                                                 Plaintiffand the putative Class
                                                                                      Attorneysfor Plaintff
O




UJ
l-
<
Q
Q
LU
LL




                                                                                 10
                                                                                 10
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 15 of 32 PageID #:20

                       Courtroom Number:
                       Location:                                                                         FILED
                                                                                                         4/3/2019 4:29 PM
                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY
                                                                                                         DOROTHY BROWN
                                                                                                                     BROWN
                                                                                                         CIRCUIT CLERK
                                                               COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                         COOK COUNTY, IL
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




  CVJ
  lO                                                                                                     2019CH04252
  S
  o
  a>
                                               CURTIS SAUNDERS, individually and              )
  o
  CM
                                               on behalf of a class of similarly situated    ))
                                               individuals,                                  )
 Q_
 05
 CNI
                                                                                             )
  ■it
 o>
                                                                      Plaintiff,
                                                                      Plaintiff;             )            19-CH-04252
                                                                                                      No. 19-CH-04252
 o                                                                                           )
                                                              v.
                                                              V.                             )        Hon. Neil H. Cohen
LU                                                                                           )
Q
 <                                             SUNRUN, INC., a Delaware corporation,         )
Q
lU                                                                                           )
Li.                                                                   Defendant.             )
                                                                                             )                                                    10:00 AM --10:
                                                                                                                          Hearing Date: 7/31/2019 10:00      10:

                                                                                   NOTICE OF MOTION

                                                   PLEASE TAKE NOTICE that on July 31,    31,2019,
                                                                                             2019, at 9:30 am, or as soon thereafter as counsel
                                           may be heard, I shall appear before Judge Neil H. Cohen, or any other judge presiding in his stead
                                           in room 2308, in the Richard J. Daley Center, 50 West Washington, Chicago Illinois, and shall
                                                                                                Plaintiff’s Motion for Class Certification or,
                                           then and there move the Court in accordance with Plaintiff's
                                           Alternatively, for a Deferred Class Certification Ruling Pending Discovery.

                                           Dated: April 3, 2019                                                submitted.
                                                                                                  Respectfully submitted,

                                                                                                  CURTIS SAUNDERS,
                                                                                                  individually and on behalf of
                                                                                                                     individuals.
                                                                                                  similarly situated individuals,

                                                                                                  /s/ Timothy P. Kingsbury
                                                                                                         Plaintiff s Attorneys
                                                                                                  One of Plaintiffs

                                                                                                  Myles McGuire
                                                                                                  Eugene Y. Turin
                                                                                                  Timothy P. Kingsbury
                                                                                                  M  cGuire LAW,
                                                                                                  MCGUIRE    Law, P.0
                                                                                                                  P.C (Firm
                                                                                                                      ^irm IDID 56618)
                                                                                                                                56618)
                                                                                                                         FI.
                                                                                                  55 W. Wacker Dr., 9th Fl.
                                                                                                  Tel: (312) 893-7002
                                                                                                  Fax: (312) 275-7895
                                                                                                  mmcguire@mcgpc.com
                                                                                                  eturin@mcgpc.com
                                                                                                  tkingsbury@mcgpc.com

                                                                                                  Attorneysfor Plaintiff and the putative Class



                                                                                            11
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 16 of 32 PageID #:21




                                                                           CERTIFICATE OF SERVICE

                                                                                  Plaintiff’s Motion for Class Certification or, Alternatively,
                                                  I hereby certify that a copy of Plaintiff's
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




  CM
  lO
  CM
  S
  X
 o                                         for a Deferred Class Certification Ruling Pending Discovery and a copy of the foregoing Notice

2                                                                        Defendant’s Registered Agent.
                                           of Motion will be served upon Defendant's
Q.
a>

o>
                                           Dated: April 3, 2019                                         /s/ Timothy P. Kingsbury


LU
<
Q
O
Of
LL




                                                                                           2
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 17 of 32 PageID #:22

                      Courtroom Number:
                      Location:   •                                                                      FILED
                                                                                                         4/3/2019 4:29 PM
                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY
                                                                                                         DOROTHY BROWN
                                                                                                                     BROWN
                                                                                                         CIRCUIT  CLERK
                                                               COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                         COOK COUNTY,
                                                                                                                COUNTY. IL
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




 CM
 CM                                                                                                      2019CH04252
 S
                                               CURTIS SAUNDERS, individually and              )
 O
 CM
                                               on behalf of a class of similarly situated    ))
 2                                             individuals,                                   )
Q.

CM
                                                                                              )
Oi
                                                                      Plaintiff,              )           19-CH-04252
                                                                                                      No. 19-CH-04252
O                                                                                             )
52                                                             v.
                                                               V.                             )       Hon. Neil H. Cohen
                                                                                              )
<                                              SUNRUN, INC., a Delaware corporation,          )
Q
O
UJ                                                                                            )
=i                                                                                                                                              10:00 AM - 10:0C
                                                                                                                        Hearing Date: 7/31/2019 10:00
U.                                                                    Defendant.              )
                                                                                              )

                                           PLAINTIFF’S MOTION FOR CLASS CERTIFICATION OR, ALTERNATIVELY, FOR
                                           PLAINTIFF'S
                                               A DEFERRED CLASS CERTIFICATION RULING PENDING DISCOVERY

                                                  Plaintiff Curtis Saunders, through counsel, pursuant to 735 ILCS 5/2-801, moves for entry

                                           of an order certifying the Class proposed below, appointing Plaintiff as Class Representative, and

                                                      Plaintiffs attorneys as Class Counsel. Alternatively, Plaintiff requests, to the extent the
                                           appointing Plaintiff's

                                           Court determines further evidence is necessary to prove any element of 735 ILCS 5/2-801, that the

                                           Court defer consideration of this Motion pending a reasonable period to complete discovery. See,

                                                                            Kohll’s Pharmacy & Homecare, Inc., 2015 IL 118644,
                                           e.g., Ballard RN Center, Inc. v. Kohll's                                    118644, at ¶¶ 42-

                                           43 (citing Damasco v. Clearwire Corp., 662 F.3d 891, 896-97 (7th Cir. 2011)). In support of his

                                           Motion, Plaintiff submits the following Memorandum of Law.

                                           Dated: April 3, 2019                                   Respectfully Submitted,

                                                                                                  CURTIS SAUNDERS,
                                                                                                  individually and on behalf of
                                                                                                  similarly situated individuals,
                                                                                                  /s/ Timothy P. Kingsbury
                                                                                                          Plaintiff s Attorneys
                                                                                                  One of Plaintiff's

                                                                                                  Myles McGuire
                                                                                                  Eugene Y. Turin



                                                                                             1
                                           Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 18 of 32 PageID #:23



                                                                                    Timothy P. Kingsbury
                                                                                    McGuire LAW,
                                                                                    MCGUIRE    Law, P.0
                                                                                                    P.C (Firm
                                                                                                        ^irm IDID 56618)
                                                                                                                  56618)
                                                                                                           FI.
                                                                                    55 W. Wacker Dr., 9th Fl.
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




 CN
 in

                                                                                    Tel: (312) 893-7002
 o
 <J>
                                                                                    Fax: (312) 275-7895
 5
 CM
                                                                                    mmcguire@mcgpc.com
                                                                                    eturin@mcgpc.com
 Q-
 Oi                                                                                 tkingsbury@mcgpc.com
 CM

 a>
                                                                                    Attorneysfor Plaintiff and the putative Class
?5
5=

<
Q
Q
LLI
=!
u.




                                                                                2
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 19 of 32 PageID #:24




                                                   MEMORANDUM OF LAW IN EV SUPPORT OF PLAINTIFF'S
                                                                                      PLAINTIFF’S MOTION
                                                        FOR CLASS CERTIFICATION OR, ALTERNATIVELY,
                                               FOR A DEFERRED CLASS CERTIFICATION RULING PENDING DISCOVERY
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




   CM
   lO
   CM
  S
  X
  o
  o>                                              This Court should certify a national class of cellular telephone consumers who received
  o
  CM

 2                                                                                                (“Defendant”). As part of an effort to
                                           unauthorized text messages from Defendant Sunrun, Inc. ("Defendant").
 CL
 C7>


 CD
                                           promote its solar services, Defendant violated federal law by transmitting, en masse, unauthorized
O

Q                                                                        “text message"
                                           advertisements in the form of "text message” calls to the cellular telephones of consumers across
LU
<                                          the country. After receiving such unauthorized text message advertisements from Defendant,
Q
Q
liJ
o:                                                                                                                        Defendant’s
                                           Plaintiff Saunders brought suit on behalf of a nationwide class, alleging that Defendant's

                                           misconduct violates the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the

                                           “TCPA”).
                                           "TCPA").

                                                                                     THE TCPA

                                                  “In enacting the TCPA [in 1991],
                                                  "In                       1991], Congress noted the nuisance of rampant telemarketing

                                                                                                                    consumers.” See Abbas
                                           and the consequent costs of money, times, and the invasion of privacy to consumers."

                                           V. Selling Source,
                                           v.         Source. LLC, No. 09CV3413,
                                                                       09CV3413,2009                 *1 (N.D. Ill. Dec. 14,
                                                                                 2009 WL 4884471, at *7                 14,2009)
                                                                                                                            2009) (internal

                                                                                                   132 S. Ct. 740, 744 (2012); Lozano v.
                                           citations omitted); see also Mims v. Arrow Fin. Servs., 132

                                                                                       1008 (N.D. Ill. 2010). Consequently, the TCPA
                                           Twentieth Century Fox, 702 F. Supp. 2d 999, 1008

                                           prohibits parties from making:

                                                         Any call (other than a call made for emergency purposes or made with
                                                         the prior express consent express consent of the called party) using any
                                                         automatic telephone dialing system or an artificial or prerecorded
                                                         cellular telephone service, specialized mobile radio service, or other
                                                         radio common carrier service, or any service for which the called party
                                                         is charged for the call.

                                                       227(b)(l)(A)(iii)(emphasis added).
                                           47 U.S.C. § 227(b)(1)(A)(iii)(emphasis

                                                                             Commission—^which, under 47 U.S.C. § 227(b)(2), is
                                                  The Federal Communications Commission—which,

                                           required to "prescribe
                                                       “prescribe regulations to implement the requirements"
                                                                                               requirements” of the TCPA—has made clear


                                                                                            3
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 20 of 32 PageID #:25



                                           that the transmission of text messages falls under the purview of the TCPA. See In the Matter of

                                                                                                                      1991, 18
                                           Rules and Regulations Implementing the Telephone Consumer Protection Act of1991, 18 F.C.C.R.
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




  CM
  IT)
  CM
  S
  I
 o
 a>
                                           14014, 14115,
                                           14014, 14115, 2003 WL 21517853 (2003) (ruling that the TCPA prohibition on unsolicited calls

 2                                         “encompasses both voice calls and text call to wireless numbers including, for example, short
                                           "encompasses
 Q.
 C7>


 a>
                                           message service (SMS) calls provided the call is made to a telephone number assigned to such
 o
£2                                         service.”)
                                           service.")
uJ
<                                                  While the TCPA has always required prior express consent before sending automatic text
Q
Q
LU
Li.                                                                16, 2013, the TCPA requires that companies such as Defendant have
                                           messages, as of October 16,

                                           “prior express written consent for all telephone calls using an automatic telephone dialing system
                                           "prior

                                                                                                numbers[.]” See In the Matter of Rules and
                                           . . . to deliver a telemarketing message to wireless numbers[.]"

                                                                                                             1991, FCC Report and
                                           Regulations Implementing the Telephone Consumer Protection Act of 1991,

                                           Order. CG Docket No. 02-278, at ¶
                                           Order,                          If 20 (Feb. 15,
                                                                                       15, 2012).

                                                  The TCPA sets statutory damages in the amount of $500.00 per violation, with an

                                           allowance for trebling. See 47 U.S.C. § 227(b)(3)(B-C).

                                                                                      THE FACTS

                                                  Typical of most actions brought under the TCPA, the facts in this case are relatively

                                           straightforward. Defendant is a national retailer and servicer of residential solar power systems.

                                                       Tf 1).
                                           (Complaint, ¶  1). In October 2018, Plaintiff contacted Defendant to inquire about its business and

                                                                                    contact. Plaintiff informed Defendant that he did not consent
                                           products. In this course of this initial contact,

                                                                                                {Id. ^¶ 20). Nonetheless, Defendant and its
                                           to receive advertising text messages from Defendant. (Id.

                                           agents have caused the transmission of non-personalized advertising text messages to his cellular

                                                                        {Id. Tf¶ 22-24).
                                           phone on multiple occasions. (Id.




                                                                                             4
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 21 of 32 PageID #:26




                                                   To place these calls, Defendant and its agents employed certain technology allowing for

                                                                                                                            “automatic
                                           the bulk transmission of text messages—equipment that the FCC has found to be an "automatic
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




  CNJ
  in
  CM
  o
  X
 o
 o>
                                                   system” subject to the provisions of the TCPA. (Id
                                           dialing system"                                        {Id. ¶
                                                                                                       TJ 25). As such, Defendant's
                                                                                                                        Defendant’s text

                                           message advertisements to individuals without their consent were sent without authorization in
 Q.
 o>

a>
                                                                  {Id. ¶ 27).
                                           violation of the TCPA. (Id.
5
a                                          The Proposed Class
UJ
<                                                  Plaintiff seeks to represent one nationwide Class defined as: All persons in the United
Q
Q
lU
LL                                         States and its Territories who, within the last four years, received one or more text message

                                           advertisements from Defendant on their cellular telephone after communicating to Defendant that

                                           it did not have consent to send text messages to that telephone number.

                                                   As explained below, the proposed Class satisfies each of the four requirements for

                                                                                                           Procedure—numerosity.
                                           certification under Section 2-801 of the Illinois Code of Civil Procedure—numerosity,

                                           commonality, adequacy of representation, and fair and efficient adjudication. A class action is

                                           not just appropriate here, it is also the only way that the members of the putative Class can obtain

                                                                   Defendant’s unlawful conduct.
                                           appropriate redress for Defendant's

                                                                                        ARGUMENT

                                                   A.      Standards for Class Certification

                                                   To obtain class certification, it is not necessary for a plaintiff to establish that he will prevail

                                                                                                                156, 178
                                           on the merits of the action. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178 (1974) ("[T]he
                                                                                                                                (“[T]he

                                           question is not whether the plaintiff or plaintiffs have stated a cause of action or will prevail on the

                                                                                                      met.” (internal quotation marks and
                                           merits, but rather whether the requirements of Rule 23 are met."

                                           citation omitted)). As such, in determining whether to certify a proposed class, the Court should




                                                                                                5
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 22 of 32 PageID #:27



                                           accept the allegations of the complaint as true. Ramirez v. Midway Moving & Storage, Inc., 378

                                           Ill. App. 3d 51, 53 (1st Dist. 2007).
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




  CN
  lO

  O
  I
                                                                                                               “prerequisites for the
                                                   To proceed with a class action, the movant must satisfy the "prerequisites
 5
 CM

 2                                                                action” set forth in Section 2-801 of the Illinois Code of Civil Procedure,
                                           maintenance of a class action"
 Q_
 Oi
 CM

 CJ>
                                           which provides:

?5                                                 An action may be maintained as a class action in any court of this State and a party
 3^
                                                   may sue or be sued as a representative party of the class only if the court finds:
<
Q
Q                                                  (1)     The class is so numerous that joinder of all members is
LLJ                                                (1)
=!
LL                                                         impracticable.
                                                   (2)     There are questions of fact or law common to the class, which
                                                           common questions predominate over any questions affecting only
                                                           individual members.
                                                   (3)     The representative parties will fairly and adequately protect the
                                                           interest of the class.
                                                   (4)     The class action is an appropriate method for the fair and efficient
                                                           adjudication of the controversy.

                                           735 ILCS 5/2-801. As demonstrated below, each prerequisite is established for the Class, and the

                                           Court should therefore certify the proposed Class.

                                                                                                                                      “federal
                                                   Section 2-801 is modeled after Rule 23 of the Federal Rules of Civil Procedure and "federal

                                           decisions interpreting Rule 23 are persuasive authority with regard to questions of class

                                                            Illinois.” Avery v. State Farm Mut. Auto. Ins. Co., 216 Ill. 2d 100,
                                           certification in Illinois."                                                      100, 125
                                                                                                                                 125 (2005).

                                           Circuit courts have broad discretion in determining whether a proposed class meets the

                                           requirement for class certification and ought to err in favor of maintaining class certification.

                                           Ramirez, 378 Ill. App. 3d at 53. While a court may rule on class certification without requiring

                                           further discovery, see Manual for Complex Litigation (Fourth) § 21.14, at 255 (2004), courts have

                                           found that discovery is helpful prior to addressing a motion for class certification. See, e.g., Ballard

                                                              Kohll’s Pharmacy & Homecare, Inc., 2015 IL 118644,
                                           RN Center, Inc. v. Kohll's                                    118644, at ¶
                                                                                                                    ^ 42 ("If
                                                                                                                         (“If the parties

                                           have yet to fully develop the facts needed for certification, then they can also ask the district court



                                                                                              6
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 23 of 32 PageID #:28



                                           to delay its ruling to provide time for additional discovery or investigation")
                                                                                                           investigation”) (quoting Damasco v.

                                           Clearwire Corp., 662 F.3d 891, 896 (7th Cir. 2011)).
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




   lO

  o
  X
 o
 O)
                                                   All the prerequisites for class certification are satisfied here, even though Plaintiff has not
 o
 C«4

                                           yet had an opportunity to engage in and complete discovery. However, in the interests of
Q-
O)


O)
                                           establishing a more fully developed record before ruling on class certification issues, the Court

CO
                                           should defer ruling on this Motion pending the completion of discovery and submission of
LU
<                                          supplemental briefing.
Q
D
UJ
ul                                                 B.      The Numerosity Requirement is Satisfied.

                                                                                                          “the class is so numerous that joinder
                                                   The first step in certifying a class is a showing that "the

                                                             impracticable.” 735 ILCS 5/2-801(1). This requirement is met when "join[ing]
                                           of all members is impracticable."                                                   “join[ing]

                                           such a large number of plaintiffs in a single suit would render the suit unmanageable and, in

                                                                                                                              courts.” Gordon
                                           contrast, multiple separate claims would be an imposition on the litigants and the courts."

                                           V. Boden, 586 N.E.2d 461, 464 (Ill. App. Ct. 1991)
                                           v.                                           1991) (citing Steinberg v. Chicago Med. Sch.,
                                                                                                                                Sck, 371
                                                                                                                                      371

                                                              (Ill. 1977)).
                                           N.E.2d 634, 642-43 (III. 1977)). To satisfy this requirement a plaintiff need not demonstrate the

                                           exact number of class members, but must offer a good faith estimate as to the size of the class.

                                                 V. Nike Retail Servs., Inc., 234 F.R.D. 648, 659 (N.D. Ill. 2006).
                                           Smith v.

                                                  Plaintiff alleges that there are hundreds, thousands, of members of the Class. (Complaint,

                                           ^¶ 30). Because definitive evidence of numerosity can only come from the records of Defendant

                                           and/or its agents, it is proper to rely upon the allegations of the operative Complaint in certifying

                                           the Class. See 2 A. Conte & H. Newberg, Newberg on Class Actions § 7.20, at 66 (stating that

                                           where numerosity information is in the sole possession of the party opposing the class, courts

                                           generally rely on the complaint as prima facie evidence or defer ruling). In this case, the allegations

                                                                                              Defendant’s practices, adequately
                                           of the Complaint, as well as common sense based on Defendant's




                                                                                             7
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 24 of 32 PageID #:29



                                           demonstrate numerosity. The nature of Defendant's
                                                                                 Defendant’s business is such that these text messages

                                           advertisements are sent in bulk to reach the widest possible audience of potential customers, and
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




  04
  lO

 O
 X
 o
 o>                                                          agents’ use of generic, non-personalized messages to advertise Defendant's
                                           Defendant and its agents'                                                        Defendant’s
 O

                                           services underscores the fact that these messages were sent en masse using equipment that allowed
 Q.
 ay

 o>
                                                                                                                                        19).
                                           for mass transmission of wireless spam to a list of cellular telephone numbers (Complaint, ¶ 19).
 5
 §                                                 Additionally, the members of the putative Class here can be easily and objectively
m
I-
<                                          identified from the records of Defendant, its agents, and telephone carriers, once those records are
Q
Q

ii                                         produced. Furthermore, it would be completely impracticable to join the claims of the members of

                                           the Class, because they are disbursed throughout the nation, and because absent a class action, few

                                           members could afford to bring an individual lawsuit over the amounts at issue in this case, since

                                                           member’s claim is relatively small. See Gordon, 586 N.E.2d at 464. Accordingly,
                                           each individual member's

                                           the first prerequisite for class certification is met.

                                                   C.      Common Questions of Law and Fact Predominate.

                                                                                                                     “questions of fact or
                                                   The second requirement of Section 2-801(2) is met where there are "questions

                                                             class” and those questions "predominate
                                           law common to the class"                     “predominate over any questions affecting only

                                                      members.” 735 ILCS 5/2-801(2). Such common questions of law or fact exist when the
                                           individual members."

                                           members of the proposed class have been aggrieved by the same or similar misconduct. See Miner

                                           V. Gillette Co., 428 N.E.2d 478, 483 (Ill. 1981);
                                           v.                                         1981); Steinberg, 371 N.E.2d at 644-45. These common

                                           questions must also predominate over any issues affecting individual class members. See 00-Kay
                                                                                                                                     -Kay

                                                                    All N.E.2d 883, 885-86 (Ill. App. Ct. 1984).
                                           Shoes, Inc. v. Rosewell, 472                                   1984).

                                                                                              “need not be exclusive."
                                                   While common issues must predominate, they "need        exclusive.” Maxwell v. Arrow

                                           Fin. Servs., LLC, No. 03-cv-1995, 2004 WL 719278, at *5 (N.D. Ill. Mar. 31, 2004); Pleasant v.

                                           RiskMgmt.
                                           Risk                     /«c.,No.
                                                Mgmt. Alternatives, Inc.,     02-CV-6886,2003
                                                                          No. 02-cv-6886,                               Ill. Sept. 19,
                                                                                          2003 WL 22175390, at *5 (N.D. III.       19,2003)
                                                                                                                                       2003)




                                                                                               8
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 25 of 32 PageID #:30




                                                                   “the central factual inquiry will be common to all"
                                           (certifying class where "the                                           all” the class members);

                                           Kremnitzer v. Cabrera & Rephen, P.C., 202 F.R.D. 239, 242 (N.D. Ill. 2001) (finding
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




  CN
   m
  CM
 §
 X
 o
 o>
                                           predominance met where liability is predicated on the same legal theory and the same alleged

  5                                                                                                                              “separate
                                           misconduct). Class certification is proper even if there may be some possibility that "separate
 D.
 O)


 O)
                                           proceedings of some character will be required to determine the entitlements of the individual class
o
<N
                                                      relief” Carnegie v. Household
                                           members to relief."            HouseholdInt’I                                              fact.
                                                                                    Int'l Inc., 376 F.3d 656, 661 (7th Cir. 2004). In fact,
iu
<                                          common legal and factual issues have been found to predominate in other TCPA class actions
Q
Q
UJ
LL                                                         members’ claims arose under the TCPA and where the claims focused on the same
                                           where the class members'

                                                                                     e.g, CE Design v. Beaty Const., Inc., 07-CV-3340, 2009
                                           course of conduct by the defendants. See, e.g.,

                                              192481, at *5 (N.D. Ill. Jan. 26, 2009); Lee v. Stonebridge Life Ins. Co., 289 F.R.D. 292, 294-
                                           WL 192481,

                                           95 (N.D. Cal. 2013).

                                                                           Class’ claims arise out of the same activity by Defendant, are
                                                  Here, the members of the Class'

                                           based on the same legal theory, and implicate the following common issues: whether Defendant

                                           sent text message advertisements to the cellular phones of persons who requested not to be sent

                                           text messages; whether those text message calls were sent using equipment that constituted an

                                           automatic telephone dialing system; whether the text messages violated the TCPA; whether

                                           Defendant’s unauthorized conduct was willful; and whether Defendant should be enjoined from
                                           Defendant's

                                           engaging in such conduct.

                                                                                                      evidence. Defendant engaged in a
                                                  As alleged, and as will be shown through obtainable evidence,

                                           common course of conduct by sending, or causing to be sent via its agents, hundreds or thousands

                                           of nearly identical messages to a pre-determined list of phone numbers over a limited time period

                                           without the express written consent of the Class members. See Kavn v. Omnipak Corp., 246 F.R.D.

                                           642, 647 (W.D. Wash. 2007) (finding commonality satisfied where defendant engaged in in a




                                                                                            9
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 26 of 32 PageID #:31



                                           common course of conduct by obtaining a list of fax numbers in the same way and sending the

                                           same fax to all recipients on the list in a short amount of time in an effort to generate business);
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




 CNJ
 iO
 CN
 g
 X
o
o>                                                           Cy’s Crabhouse North, Inc.,
                                           CE Design Ltd. v. Cy's                  /«c., 259
                                                                                         259F.R.D.  135,141
                                                                                             F.R.D. 135, 141 (N.D. Ill. 2009). Any potential

s.                                         individualized issues remaining after common issues are decided would be de minimis.
Q.
O)


o>
                                           Accordingly, common issues of fact and law predominate over any individual issues, and Plaintiff
5
CM
?5                                         has satisfied this low hurdle to certification.
lU
<                                                 D.       Adequate Representation.
Q
Q
LU
LL                                                                                               “[t]he representative parties will fairly and
                                                  The third prong of Section 2-801 requires that "[t]he

                                                                                  class.” 735 ILCS 5/2-801(3). The class representative's
                                           adequately protect the interest of the class."                                representative’s

                                           interests must be generally aligned with those of the class members, and class counsel must be

                                           “qualified, experienced and generally able to conduct the proposed litigation."
                                           "qualified,                                                        litigation.” See Miner, 428

                                           N.E.2d at 482; see also Eshaghi v. Hanley Dawson Cadillac Co., Inc., 574 N.E.2d 760, 763 (Ill.

                                                    1991). The purpose of this adequacy of representation requirement is "to
                                           App. Ct. 1991).                                                               “to insure that all

                                           Class members will receive proper, efficient, and appropriate protection of their interests in the

                                                               claim.” Purcell & Wardrope Chtd. v. Hertz Corp., 530 N.E.2d 994, 1000
                                           presentation of the claim."                                                          1000 (Ill.

                                                    1988); Gordon, 586 N.E.2d at 466.
                                           App. Ct. 1988);

                                                          case. Plaintiff has the same interests as the proposed Class members—all have
                                                  In this case,

                                                                                                       fi-om Defendant after requesting that
                                           allegedly received unauthorized text message advertisements from

                                           Defendant not send them text messages—and his pursuit of this matter demonstrates that he will

                                           be a zealous advocate for the Class. Further, proposed class counsel has regularly engaged in major

                                           complex and class action litigation, and has extensive experience in consumer class action lawsuits

                                                                           {See Declaration of Timothy P. Kingsbury, attached hereto, %¶ 5).
                                           involving telephone technology. (See

                                                                                                                                         case.
                                           Proposed class counsel also has an in-depth knowledge of the substantive law at issue in this case,




                                                                                             10
                                                                                             10
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 27 of 32 PageID #:32



                                           having been involved in other TCPA class actions. (Id.)
                                                                                             {Id.) Further, Plaintiff's
                                                                                                            Plaintiffs counsel has been

                                           appointed as class counsel in several complex consumer class actions, including similar TCPA
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




 o
 I
 o
 o>
                                                                               al v. Bill Me Later, Inc., (N.D. Ill. 2014); Stonebridge, 289
                                           class actions. See, e.g., Murray et al.
 5
 OJ

 2                                                           CitibankHELOCReduction
                                           F.R.D. 292; In re Citibank                         09-CV-0350-MMC (N.D. Cal.). Accordingly,
                                                                      HELOC Reduction Litig., 09-CV-0350-M1VIC
 CL
 O)
 OJ

a>
                                           the proposed class representative and proposed class counsel will adequately protect the interests
o

5=                                         of the members of the Class, thus satisfying Section 2-801(3).
tu
<                                                  E.     Fair and Efficient Adjudication of the Controversy.
Q
Q
LU
=!
LL                                                                                                                          “the class action
                                                   The final requirement for class certification under 5/2-801 is met where "the

                                                                                                                   controversy.” 735 ILCS 5/2-
                                           is an appropriate method for the fair and efficient adjudication of the controversy."

                                                   “In applying this prerequisite, a court considers whether a class action: (1) can best secure
                                           801(4). "In

                                           the economies of time, effort and expense, and promote uniformity; or (2) accomplish the other

                                           ends of equity and Justice                            obtain.” Gordon, 586 N.E.2d at 467. In practice,
                                                              justice that class actions seek to obtain."                               practice.

                                             “holding that the first three prerequisites of section 2-801 are established makes it evident that
                                           a "holding

                                                                     fulfilled.” Gordon, 586 N.E.2d at 467; Purcell & Wardrope Chtd, 530
                                           the fourth requirement is fulfilled."

                                                     1001 ("the
                                           N.E.2d at 1001 (“the predominance of common issues [may] make a class action ....
                                                                                                                          . . a fair and

                                                                           dispute.”). Because numerosity, commonality and predominance,
                                           efficient method to resolve the dispute.").                                     predominance.

                                                                                                                         “evident” that the
                                           and adequacy of representation have been satisfied in the instant case, it is "evident"

                                           appropriateness requirement is met as well.

                                                                                                                     “controlling factor in many
                                                  Other considerations further support certification in this case. A "controlling

                                                                                                                                   redress.”
                                           cases is that the class action is the only practical means for class members to receive redress."

                                                                                                 (“In a large and impersonal society, class
                                           Gordon, 586 N.E.2d at 467; Eshaghi, 574 N.E.2d at 766 ("In

                                                                                            protection.”). A class action is superior to multiple
                                           actions are often the last barricade of consumer protection.").

                                                              “where the costs of litigation are high, the likely recovery is limited"
                                           individual actions "where                                                          limited” and




                                                                                            11
                                                                                            11
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 28 of 32 PageID #:33



                                           individuals are unlikely to prosecute individual claims absent the cost-sharing efficiencies of a

                                           class action. Maxwell, 2004 WL 719278, at *6. Here, absent a class action, most members of the
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




 o
 I
 o
 o>
                                           Class would find the cost of litigating their claims to be prohibitive, and multiple individual actions

                                           would judicially inefficient.
 Q_
 o>
 CM

o>
                                                  Certification of the proposed Class is necessary to ensure that consumers cease being
O

                                           harassed by unauthorized SMS messages and also to compensate those individuals who have had
UJ
<■



Q                                          their statutorily-protected privacy rights violated and/or who have wrongfully been charged money
Q
UJ
U_                                         for such SMS messages. Were this case not to proceed on a class-wide basis, it is unlikely that any

                                           significant number of Class members would be able to obtain redress, or that Defendant would

                                           willingly cease sending unauthorized SMS messages. Thus, proceeding as a class action here is an

                                           appropriate method to fairly and efficiently adjudicate the controversy.

                                                                                     CONCLUSION

                                                  For the foregoing reasons, the requirements of 735 ILCS 5/2-801 are satisfied. Therefore,

                                           Plaintiff respectfully requests that the Court enter an order certifying the proposed Class,

                                           appointing Plaintiff as Class Representative, appointing Myles McGuire, Eugene Y. Turin, and

                                           Timothy P. Kingsbury of McGuire Law, P.C. as Class Counsel, and awarding such additional relief

                                           as the Court deems reasonable and just. Alternatively, the Court should defer ruling on this Motion

                                           pending the completion of appropriate discovery and supplemental briefing.

                                           Dated: April 3, 2019                                                submitted.
                                                                                                  Respectfully submitted,

                                                                                                 CURTIS SAUNDERS,
                                                                                                 individually and on behalf of
                                                                                                                    individuals.
                                                                                                 similarly situated individuals,

                                                                                                 By: /s/ Timothy P. Kingsbury
                                                                                                            Plaintiffs Attorneys
                                                                                                     One of Plaintiff's

                                                                                                 Myles McGuire



                                                                                            12
                                                                                            12
                                           Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 29 of 32 PageID #:34




                                                                                     Eugene Y. Turin
                                                                                     Timothy P. Kingsbury
                                                                                     McGuire LAW,
                                                                                     McGuiRE    Law, P.0
                                                                                                     P.C (Firm ID 56618)
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




  CM
  if>

  O                                                                                                         FI.
                                                                                     55 W. Wacker Dr., 9th Fl.
  X
 o
 a>                                                                                  Tel: (312) 893-7002
 5
 CM
                                                                                     Fax: (312) 275-7895
 2                                                                                   mmcguire@mcgpc.com
 Q.
 a
 CM
                                                                                     eturin@mcgpc.com
 o>
                                                                                     tkingsbury@mcgpc.com

                                                                                                  Plaintiffand the putative Class
                                                                                     Attorneysfor Plaint
lii
<
Q
Q
111
LL




                                                                                13
                                                                                13
                                             Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 30 of 32 PageID #:35




                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                               COUNTY DEPARTMENT, CHANCERY DIVISION
FILED DATE: 4/3/2019 4:29 PM 2019CH04252




  O'!
  in
  CvJ

  I
 CJ                                            CURTIS SAUNDERS, individually and               )
  Gi
                                               on behalf of a class of similarly situated     ))
 2                                             individuals,                                    )
 Q_
a>
 OJ
                                                                                               )
O)
                                                                       Plaintiff,
                                                                       Plaintff,               )           19-CH-04252
                                                                                                       No. 19-CH-04252
o                                                                                              )
                                                               v.
                                                               V.                              )       Hon. Neil H. Cohen
UJ                                                                                             )
<                                              SUNRUN, INC., a Delaware corporation,           )
Q
Q
LU                                                                                             )
LL                                                                     Defendant.              )
                                                                                               )

                                                                    DECLARATION OF TIMOTHY P. KINGSBURY

                                                  I, Timothy P. Kingsbury, hereby aver, pursuant to 735 ILCS 5/1-109, that I have personal

                                           knowledge of all matters set forth herein unless otherwise indicated and would testify thereto if

                                           called as a witness in this matter.

                                                  1.
                                                  1.      I am an adult over the age of 18
                                                                                        18 and a resident of the State of Illinois.

                                                  2.      I am fully competent to make this Declaration and I do so in support of Plaintiffs

                                                                          or. Alternatively, for a Deferred Class Certification Ruling Pending
                                           Motion for Class Certification or,

                                           Discovery.

                                                  3.      I am an attorney with the law firm McGuire Law, P.C. I am licensed to practice law

                                           in the State of Illinois, and I am one of the attorneys representing Plaintiff in this matter.

                                                  4.      McGuire Law, P.C. is a litigation firm based in Chicago, Illinois that focuses on

                                           class action litigation, representing clients in both state and federal trial and appellate courts

                                           throughout the country.

                                                  5.      The attorneys of McGuire Law, P.C. have regularly engaged in complex litigation

                                           on behalf of consumers and have extensive experience prosecuting class action lawsuits similar in



                                                                                             14
                                                                                             14
r
                                                 Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 31 of 32 PageID #:36



                                               size and complexity to the instant case. I and/or attorneys at my firm have served as class counsel

                                               in numerous complex consumer class actions. See, e.g., Shen et al v. Distributive Networks, Inc.
    FILED DATE: 4/3/2019 4:29 PM 2019CH04252




      04
      iO
      04
     O
     X
     o
     O)
                                                     Ill. 2007); McFerren et al v. AT&T Mobility, LLC (Sup. Ct. Fulton County, Ga. 2008); Gray
                                               (N.D. III.
     O

                                               et al v.
                                               et    V. Mobile Messenger Americas, Inc. et al (S.D. Fla. 2008); Gresham et al v. Keppler &
     Q.
     o>

     a>
                                               Associates, LLC et al (Sup. Ct. Los Angeles County, Cal. 2008); Weinstein et al v. The Timberland
     o

     §                                         Co., et al (N.D. Ill. 2008); Sims et al v. Cellco Partnership et al (N.D. Cal. 2009); Van Dyke et al
    UJ
    <                                          V. Media Breakaway, LLC et al (S.D. Fla. 2009); Paluzzi, et al v. mBlox, Inc., et al (Cir. Ct. Cook
                                               v.
    Q
    a
    LU
    LL                                         County, Ill. 2009); Valdez et al v. Sprint Nextel Corporation (N.D. Cal. 2009); Parone et al v. m-

                                               Qube, Inc. et al (Cir. Ct. Cook County, Ill. 2010); Satterfield et al v. Simon & Schuster (N.D. Cal.

                                               2010); Espinal et al v. Burger King Corporation et al (S.D. Fla. 2010); Lozano v. Twentieth

                                                                 Ill. 2011); Williams et al v. Motricity, Inc. et al (Cir. Ct. Cook County, Ill.
                                               Century Fox (N.D. III.

                                               2011); Walker et al v. OpenMarket, Inc. et al (Cir. Ct. Cook County, Ill. 2011); Schulken at al v.

                                               Washington Mutual Bank, et al (N.D. Cal. 2011); In re Citibank HELOC Reduction Litigation

                                               (N.D. Cal 2012); Kramer et al v. Autobytel et al (N.D. Cal. 2011); Rojas et al v. Career Education

                                               Co. (N.D. Ill. 2012); Ellison et al v. Steven Madden, Ltd. (C.D. Cal. 2013); Robles et al v. Lucky

                                               Brand Dungarees, Inc. et al (N.D. Cal. 2013); Pimental et al v. Google, Inc. et al (N.D. Cal. 2013);

                                                     Jijfy Lube Spam Text Litigation (S.D. Cal. 2013); Lee et al v. Stonebridge Life Ins. Co. et al
                                               In re Jiffy

                                               (N.D. Cal. 2013); Gomez et al v. Campbell-Ewald Co. (C.D. Cal. 2014); Murray et al v. Bill Me

                                                            12-cv-4789 (N.D. Ill. 2014); Valladares et al v. Blackboard, Inc. (Cir. Ct. Cook
                                               Later, Inc., 12-cv-4789

                                               County, Ill. 2016); Hooker et al v. Sirius XM Radio, Inc. (E.D. Va. 2016); Seal et al v. RCN

                                               Telecom Servs., LLC (Cir. Ct. Cook County, Ill. 2017); Manouchehri, et al v. Stylesfor Less, Inc.,

                                               et al (S.D. Cal. 2017); Vergara et al v. Uber Technologies, Inc. (N.D. Ill. 2017); Flahive et al v.

                                               Inventurus Knowledge Solutions, Inc. (Cir. Ct. Cook County 2017); Kovach et al v. Compass Bank




                                                                                               15
                                                                                               15
r

                                                 Case: 1:19-cv-03127 Document #: 1-1 Filed: 05/09/19 Page 32 of 32 PageID #:37



                                                                                            etal
                                               (Cir. Ct. Jefferson County, AL 2018); Zepeda et al v. Intercontinental Hotels Group, Inc. (Cir. Ct.

                                                            111.2018).
                                               Cook County, Ill. 2018).
    FILED DATE: 4/3/2019 4:29 PM 2019CH04252




      eg
      if>
      eg
     §
     X
     o
     O)
                                                      6.      I am a graduate of the University of Illinois College of Law. I have been practicing
     8
     2                                         law since 2018 and have been admitted to practice in the Illinois Supreme Court.
     Q_
     o>
     eg

    o>
                                                      7.      McGuire Law, P.C. has diligently investigated the facts and claims in this matter
    O

    I                                          and will continue to diligently investigate and prosecute this matter. McGuire Law, P.C. has also
    LU
    <
    Q                                          dedicated substantial resources to this matter and will continue to do so. McGuire Law, P.C. has
    Q
    liJ
                                               the financial resources necessary to fully prosecute this action through trial and to provide the

                                               necessary and appropriate notice to the class members should this proposed class be certified.

                                                      I declare under penalty of perjury that the foregoing is true and correct.

                                               Executed on April 3, 2019 in Chicago, Illinois.


                                                                                            A/Timothy
                                                                                            /s/ Timothy P. Kingsbury




                                                                                                 16
                                                                                                 16
